Citation Nr: 1213489	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  03-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the service-connected mechanical low back pain.

2.  Entitlement to service connection for chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In pertinent part, that decision denied an increased rating for the service-connected for mechanical low back pain, rated as 10 percent disabling.  In a June 2006 rating decision, the RO increased the initial 10 percent rating to 20 percent for the service-connected mechanical low back pain, effective from August 25, 1999, the date of the Veteran's claim for increase.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board previously adjudicated the Veteran's claim in June 2007.  The Veteran's claims of service connection for sinusitis and rhinitis, and the claim for an increased evaluation for mechanical low back pain were denied.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and VA's General Counsel filed a Joint Motion in February 2008 requesting that the Court vacate the Board's decision.  The Joint Motion also requested that the Court remand the case to the Board for further development and re-adjudication in accordance with the directives of the Joint Motion.

The Court granted the Joint Motion for remand in February 2008 and returned the case to the Board.

In an August 2008 decision, the Board granted the Veteran's claim of service connection for allergic rhinitis.  The claims of entitlement to service connection for a chronic sinus disorder and for an evaluation in excess of 20 percent for mechanical low back pain were remanded back to the RO for additional development pursuant to the directives in the Joint Motion.  

The claims of service connection for sinusitis and entitlement to a disability rating in excess of 20 percent for the service-connected mechanical low back pain were returned to the Board upon completion of the RO development; however, the Board determined, in an October 2010 remand, that the RO had not substantially complied with the August 2008 remand directives.  As such, the issues were once again remanded for additional development in October 2010.  

Unfortunately, with regard to the issue of entitlement to service connection for sinusitis, the examination conducted on remand, in September 2011, was inadequate, and this issue must once again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected mechanical low back pain is manifested by complaints of pain, muscle spasms, flexion to at least 45 degrees, combined range of lumbar spine motion to at least 125 degrees, and is productive of no more than moderate overall impairment when considering both the objective and subjective findings.  

2.  There is no evidence of ankylosis of the lumbar spine, severe lumbosacral strain, or objective evidence of degenerative arthritis of the spine; incapacitating episodes of intervertebral disc syndrome have never been demonstrated and severe or pronounced intervertebral disc disease is not shown.

3.  The Veteran's service-connected mechanical low back pain does not more nearly approximate a disability picture manifested by listing of the whole spine to the opposite side; positive Goldthwaite's sign; marked limitation of forward bending in the standing position; loss of lateral motion with osteoarthritic changes; or narrowing or irregularity of the joint space; or some of the above with abnormal mobility on forced motion.  

3.  The weight of the competent and probative evidence of record establishes that it is less likely than not that the Veteran's service-connected mechanical low back pain results in an associated neurological abnormality which would warrant a separate compensable disability rating based on incomplete paralysis of the sciatic nerve or other nerve associated with the lower extremities.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 percent for the service-connected chronic mechanical low back pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (effective April 1, 1946, through September 25, 2003); 38 C.F.R. § 4.71, Diagnostic Code 5293 (effective September 23, 2002 to September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated April 2001.  
Additional duty-to-assist notices were sent to the appellant throughout the course of her appeal.  These notice letters were sent in March 2003, January 2004, November 2008, and June 2010.  These notifications complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  Moreover, these notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate her claim.  After the March 2003 letter was sent, the Veteran submitted several lay statements, including from an employment supervisor and a family member who reported witnessing the Veteran in a significant amount of pain due to her back disability.  The November 2008 and June 2010 letters specifically advised the Veteran regarding how VA assigns disability ratings and effective dates for all grants of service connection.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  The Veteran has appeared at a personal hearing before a Decision Review Officer at the RO, and at a personal hearing before the undersigned Veteran's Law Judge.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  In a January 2012 statement, the Veteran specifically indicated that she had no additional evidence regarding her appeal.

The issue of entitlement to an increased rating for the service-connected mechanical low back pain has been remanded twice since the Court vacated the July 2007 Board decision.  In response to those remands, the RO substantially complied with the remand directives by attempting to obtain additional VA and private treatment records, and affording the Veteran VA examinations to assess the current nature and severity of the back disability.  The RO has substantially complied with the remand directives and no further action is necessary in that regard.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

II.  Increased Rating - Mechanical Low Back Pain

The Veteran seeks a rating in excess of 20 percent for the service-connected mechanical low back pain.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2006).  


Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).

The Veteran's service-connected low back disability was initially rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295 (pre-2003) for lumbosacral strain, since February 11, 1993, the effective date of service connection.  The Veteran filed her most recent claim for increase in August 1999 and the RO subsequently increased the rating to 20 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237 (post-2003), effective from August 25, 1999.

The diagnostic criteria for the evaluation of spinal disabilities was modified in 2002 and again in 2003.  See 67 Fed. Reg. 54345 (August 22, 2002); 68 Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  The RO provided the Veteran with notice of the revised regulations in the August 2006 SSOC, described above.  Thus, the Board may proceed with a decision on the merits of the Veteran's claim, with consideration of the original and revised regulations, without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to the regulatory changes, Diagnostic Code 5295, for lumbosacral strain, provided for a 10 percent rating for characteristic pain on motion.  A 20 percent evaluation was assigned for muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in standing position.  A 40 percent evaluation required severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign; marked limitation of forward bending in the standing position; loss of lateral motion with osteoarthritic changes; or narrowing or irregularity of the joint space; or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Other Diagnostic Codes must be considered, including, but not limited to Diagnostic Code 5292 (2002) which evaluates limitation of motion of the lumbar spine.  Prior to the regulatory change, a 10 percent disability evaluation was warranted for slight limitation of motion, a 20 percent disability evaluation was assigned for moderate limitation of motion of the lumbar spine, and a 40 percent evaluation was assigned for severe limitation of motion of the lumbar spine.  Diagnostic Code 5292 allows for a schedular rating of no more than 40 percent, which is the maximum rating.

The medical and other evidence dated prior to the regulatory change does not demonstrate findings of severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign; marked limitation of forward bending in the standing position; loss of lateral motion with osteoarthritic changes; or narrowing or irregularity of the joint space; or some of the above with abnormal mobility on forced motion.  Additionally, severe limitation of motion is not demonstrated on examination.  Despite the Veteran's consistent complaints of constant low back pain with occasional flare-ups and radiation to the right leg, which at times, became excruciating, VA examination in December 2000 does not indicate objective findings more nearly approximating the criteria warranting the assignment of a rating in excess of 20 percent.

An x-ray report dated in October 1998 indicated that there was no significant bony or disc space abnormality identified with respect to the lumbar spine.  An April 1999 x-ray report indicated that there were no significant abnormalities of the sacroiliac joints.  

When seen at a VA medical facility in November 1999, the Veteran reported an increase in her back pain in the last several months.  She stated that standing, flexion, extension and sitting for long periods made the symptoms worse.  Resting made it better.  Motor strength was assessed as 5/5 in the lower extremities, sensory was intact in both lower extremities and back range of motion was within normal limits with pain at the end of flexion, extension, and left side bend.  The assessment was myofascial low back pain. 
  
At a VA examination in December 2000 the Veteran reported back pain, but denied weakness, fatigue, lack of endurance, and stiffness.  The Veteran described her symptoms as "distressing" in nature and reported that she had flare-ups on and off weekly for a few hours at a time.  Flare-ups were preceded by overuse.  When her symptoms worsened, she found it difficult to walk or move.  On examination, there was no evidence of painful motion, muscle spasm, weakness, or tenderness.  Range of motion of the lumbar spine was within normal limits.  Pain was noted at the end of the ranges of motion.  Motor function and power were within normal limits in the lower extremities and there was no atrophy.  Sensory examination was also normal and deep tendon reflexes were 2+ in the lower extremities.  X-rays of the lumbar spine were negative.  The diagnosis was lumbosacral strain.

A private June 2001 MRI of the thoracic spine was normal.  Regarding the lumbar spine, the magnetic resonance imaging (MRI) noted only a very mild diffuse disc bulge at L5-S1 which did not encroach upon nerve roots.  

Based on the medical findings as noted hereinabove, the Veteran's service-connected low back pain does not warrant the assignment of a rating in excess of 20 percent under the regulations in effect prior to September 26, 2003.  Although the Veteran reported pain, objective evidence of nerve root impingement, degenerative changes, and/or muscle spasm were not found on examination of 2000 or MRI of 2001.  There was no evidence of listing of the whole spine to the opposite side, a positive Godthwaite's sign, marked limitation of motion of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, narrowing or irregularity of joint space, or abnormal mobility on forced motion.  Although the Veteran is certainly competent to report her level of pain, the examiner found the range of motion was normal.  Pain was only noted at the end of the ranges of motion.  Thus, the Veteran's complaints of pain are outweighed by the objective evidence of record.  That is not to say that the Veteran experiences no pain; but rather, that the pain she experiences does not rise to the level which would warrant the next higher rating based on the criteria in effect prior to the regulatory change.  In other words, the 20 percent rating assigned contemplates the Veteran's pain, because that is essentially what the rating is based on since the objective findings do not support any other basis to assign the rating.  For these reasons a 40 percent evaluation for severe limitation of motion of the lumbosacral spine is not warranted pursuant to Diagnostic Codes 5292 and 5295.  

Additionally, with regard to the criteria in effect prior to the 2002/2003 regulatory changes, ratings in excess of 20 percent were assignable for residuals of a fractured vertebra, ankylosis of the lumbar spine, and intervertebral disc syndrome.  However, as none of these conditions were objectively demonstrated prior to the change in regulations, ratings in excess of 20 percent are not for application pursuant to these criteria.  It is acknowledged that the Veteran has magnetic resonance imaging (MRI) evidence of a "disc bulge" as noted above, but the examiner who interpreted that MRI specifically indicated that it was a normal study, and specifically noted that there was no encroachment upon a nerve root.  Accordingly, Diagnostic Code 5293 pertaining to intervertebral disc syndrome is not for application.  For these same reasons, a separate rating for a neurologic abnormality is not warranted.  The Veteran reported radiating pain, however, no objective findings of a neurologic abnormality were found on imaging or upon motor, sensory and deep tendon reflex testing.  While the Veteran is competent as a lay person to observe that she has pain radiating down the leg, she is not competent to diagnose a neurologic abnormality associated with a lumbar spine disorder. 

Finally, the Board has considered the overall disability picture demonstrated by the record to arrive at the appropriate level of functional impairment prior to the amended regulations governing disabilities of the spine.  In so doing, the Board has carefully considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40, 4.45 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the veteran's disability is largely manifested by painful motion, and weakness noted on overuse.  Although the Veteran has pain and additional fatigability on repetitive motion, overuse, and flare-ups, a 20 percent disability rating prior to September 26, 2003 considers the Veteran's functional loss, pain, weakness and fatigue resulting from her lumbar spine disability.  Indeed, without consideration of these additional factors, the Veteran would not meet the criteria for a 20 percent rating.  As the Veteran's range of motion was normal, a rating in excess of 20 percent pursuant to Diagnostic Code 5292 is not warranted.  

Moreover, the Veteran's complaints of sciatic pain down the lower extremity is not supported by any neurological sensory or motor deficit findings that would warrant a separate compensable rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under that code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  A maximum 80 percent rating is assigned under Diagnostic Code 8520 for complete paralysis of the sciatic nerve, where the foot dangles and drops, with no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A compensable rating is not warranted for the Veteran's service-connected mechanical low back pain on the basis of incomplete paralysis of the sciatic nerve because there is no objective evidence of nerve root impingement on the June 2001 magnetic resonance imaging (MRI), and there is no other objective evidence to support the Veteran's assertions of neurological impairment.  At the December 2000 VA examination, the examiner specifically noted that motor and sensory examination of the Veteran's lower extremities was normal.  Deep tendon reflexes were +2 bilaterally and there was no muscle atrophy.  Furthermore, more recent medical records also confirm that the Veteran has no neurological impairment associated with the mechanical low back pain, as noted in more detail below.  

Thus, after a careful review of the record, the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's service-connected low back disability prior to regulatory changes in 2002/2003.  In reaching this decision the doctrine of reasonable doubt has been considered.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3.

Effective on September 23, 2002, the criteria pertaining to intervertebral disc syndrome, at 38 C.F.R. § 4.71a, Diagnostic Code 5293, were amended.  Under revised Diagnostic Code 5293, effective September 23, 2002 to September 25, 2003, intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under Section 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrant a 10 percent disability evaluation.  Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrant a 20 percent disability evaluation.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months warrant a 40 percent disability evaluation. Incapacitating episodes having a total duration of at least six weeks during the past 12 months warrant a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurological signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 26, 2003.  Under the new rating formula, intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

All other back disabilities, including lumbosacral strain (Diagnostic Code 5237) and/or degenerative arthritis of the spine (Diagnostic Code 5242) are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2003).

According to Note (2) under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion of the thoracolumbar spine is 240 degrees, and refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

Finally, traumatic arthritis, under Diagnostic Code 5010 is to be rated on limitation of motion of the affected parts, as arthritis degenerative.  Diagnostic Code 5003, degenerative arthritis, requires rating according to the limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The regulations pertaining to arthritis have not been amended.

As noted hereinbelow, the medical evidence of record dated from 2003 to the present demonstrates that the Veteran's limitation of flexion of the lumbar spine has been shown to be at least 45 degrees and the combined range of motion is at least 125.  Additionally, one examiner indicated that there was some S1 radiculopathy by history, but this evidence is outweighed by the other evidence of record, which includes more recent medical evidence of record specifically confirming that there is no neurological involvement associated with the service-connected back disability.

A February 2003 VA treatment report notes that the Veteran was involved in a motor vehicle accident in October 2002, and her back pain had increased since that time.  There was no significant radiation of pain down the leg, but there was some pain into the buttock.  On examination of the spine, there was pain to palpation over the iliac crest at the muscular insertions as well as the right SI joint.  Gaenslin's was positive on the right, which was consistent with the Veteran's complaints of pain in the right buttock.  Faber's was negative and SLR was negative.  Sensation was within normal limits.  MRI results noted mild diffuse disc bulge at L5-S1, facet joint effusions diffusely in the lumbar spine; thoracic spine was normal.  The assessment was myofascial pain with some right SI joint dysfunction.

In April 2003, the Veteran's work supervisor submitted a statement indicating that the Veteran complained of back pain when she was required to lift files.

At her personal hearing before a Decision Review Officer at the RO in April 2003, the Veteran testified that her back pain radiated down the right leg, and that she used pain medication and stretching exercises to relieve the pain.  The Veteran testified that the pain worsened if she had to lift files at work or when she had to spend several hours in the car at one time.

The Veteran reiterated her assertion regarding her back pain in additional testimony provided at subsequent personal hearing in August 2004, before the undersigned.  The Veteran testified that she used a cane on occasion and that she was suffering from a lot of muscle spasms in her back and pain in her right leg.  She said she was told it was her sciatic nerve that caused the radiating pain down her leg.

At a VA examination in February 2006, the Veteran reported a slow, but steady progression of her pain symptoms, which seemed to affect most daily activities.  In general, the periods of relief were becoming less frequent and with less duration, as the symptoms were becoming more common and more severe.  Specifically, the Veteran described low back pain intermittently that radiated to the buttocks (right greater than left), posterior thigh, posterolateral leg, lateral foot and plantar foot, all becoming more severe.  Pain in the back involved the mid and low lumbar spine regions centrally and paravertebrally bilaterally.  The pain was described as constant, dull and aching (rated as a 4 to 8 out of 10) with exacerbations of severe, sharp, stabbing pains when certain movements were made (rated as an 8-10 out of 10).  The Veteran indicated that the pains were daily and persistent, with precipitating factors of almost any physical activity and sudden movements or prolonged sitting and standing.  Alleviating factors included avoidance of specific known positions of exacerbation and avoidance of strenuous physical activities.  The Veteran used a cane at times, which sometimes provided some assistance, but any ambulation during periods of exacerbation caused more pain.  The Veteran could walk approximately 50 feet before she needed to rest to allow her muscles to relax.  The Veteran felt unsteady when she was in severe pain.  Flare-ups of the low back pain were precipitated by movement in certain ways, prolonged sitting, and lifting heavy items.  Flare-ups reportedly lasted for several days.  She used methocarbamol for increased pain.  She had not had any incapacitating episodes within the prior year.  The Veteran worked a sedentary job and alternated between sitting and standing, and she could perform her job without any difficulties related to the back pain.  The Veteran did, however, have impairment in most activities of daily living including activities that required bending, reaching, stooping or carrying - this included grooming, bathing, toileting and dressing.  The Veteran had not undergone any lumbar surgeries.

On examination, the Veteran was in moderate distress secondary to pain.  She had a normal general appearance with slight forward thrust posture and slow, cautious antalgic gait.  The cervical lordosis and lumbar lordosis seemed to be within normal limits.  The head, neck, chest, and abdomen were held and moved as relatively one unit.  The range of motion of the lumbar spine in forward flexion was 0-45 degrees, extension was 0-10 degrees, left lateral flexion was 0-15 degrees and right lateral flexion was 0-20 degrees.  Left lateral rotation was 0-20 degrees and right lateral rotation was 0-15 degrees.  The combined range of motion was 125 degrees.  The Veteran had pain throughout ranges of motion.  The limitations in range of motion of the lumbar spine seemed to be associated with the production of pain.  Fatigability during the process seemed to be evident.  Following repetitive motion the Veteran had increased pain and fatigue, but no weakness/lack of endurance or incoordination.  There was no additional limitation of motion due to increased pain and fatigue with repetitive motion.  Mid and low lumbar paravertebral muscle spasms were evident, right greater than left, with associated tenderness to palpation.  Other than a slightly forward thrust postural gait, there were no postural abnormalities noted.  

On neurological examination, the examiner questioned whether there was a sensory deficit along the right S1 dermatome.  Motor examination was without atrophy or fasciculation.  Strength seemed to be 5/5 throughout the lower extremities.  Reflexes were brisk and symmetrical, with the exception of the right ankle reflex, which was absent.  A radiographic plain film of the lumbosacral spine appeared to be normal.  The diagnosis was chronic low back strain with right S1 radiculopathy by history and physical examination.

Based on the February 2006 examination, there was some question as to whether the Veteran's service-connected mechanical low back pain included a neurological component.  As noted above, the examiner was unsure about a sensory deficit along the right S1 dermatome, presumably because the right ankle reflex was absent.  The examiner noted that strength was normal, there was no atrophy and all other reflexes were brisk and symmetrical.  Additionally, the examiner pointed to normal x-ray films.  Nonetheless, the examiner noted a diagnosis that included "S1 radiculopathy by history and examination."  As this was the only evidence of any neurological impairment associated with the back disability, the matter was remanded in August 2008 to afford the Veteran another VA examination to determine if there was, in fact, any neurological involvement in conjunction with the service-connected back disability such that a separate disability rating would be warranted for any such neurological component.  

Although intervertebral disc syndrome was subsequently refuted, a disability rating under Diagnostic Code 5293 for intervertebral disc syndrome will still be considered in light of the 2006 examination report.  As noted above, to warrant the next higher, 40 percent rating for intervertebral disc syndrome under the criteria in effect prior to the regulatory change, the evidence must more nearly approximate that of severe intervertebral disc syndrome with recurring attacks and intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  In this case, while the examiner in February 2006 noted a diagnosis of radiculopathy, this diagnosis is questionable at best, because the examiner specifically indicated on examination that there was a question of sensory deficit along the right S1 dermatome.  Surely if the Veteran had severe intervertebral disc syndrome, there would be no question as to what was causing any sensory deficit.  Moreover, the examiner also noted in the examination report that the Veteran presented in "moderate" distress with regard to her back pain.  He did not indicate that the Veteran's disability was severe or pronounced, and he did not provide a rationale for his diagnosis of right S1 radiculopathy, particularly after noting in the body of the examination report that this radiculopathy was questionable.  In addition, the Veteran reported that she had intermittent radiating pain.  This does not support a finding of persistent symptoms compatible with sciatic neuropathy.  She did report that she sometimes had severe pain and flare-ups of low back pain lasting several days but could perform her job without any difficulties related to back pain.  This supports a finding of moderate disability with manifested by recurring attacks but does not support a finding of severe or pronounced disability.    

Meanwhile, additional VA outpatient treatment records show that the Veteran continued to seek treatment for her back pain.  At an April 2008 physical therapy consultation, the Veteran reported pain at L5-S1 and down the posterior right lower extremity to the knee and in the left buttock.  On examination, the Veteran ambulated without assistive device and without gait deviation.  The examiner noted that x-rays of the back were normal, but indicated that the Veteran had a markedly increased lumbar lordosis in standing.  Forward bending increased her pain.  The Veteran indicated that she sat all day at work, and her chair gave her no support.  She was instructed by the examiner to do back exercises.  The assessment was back pain, likely facet-related mechanical pain due to increased lordosis, excess weight, and poor posture at work.  In September 2009, she reported intermittent problems with numbness in the right leg and foot for the past two weeks with a tingling sensation.  On examination, the right foot was partially insensate in a stocking distribution.  The left side was normal.  

The Veteran was afforded another VA examination in January 2010.  The Veteran continued to complain of a constant sharp pain and stiffness in the low back.  She also reported radiation of a duller-type pain in the low back down the right leg and down to the foot.  Muscle spasm in the mid back was also reported.  The lumbar spine pain could reportedly rise in intensity from a 3-4/10 to a 10/10 if the Veteran does prolonged sitting, driving or standing or even bending.  The Veteran reported difficulty with overhead reaching and an inability to lift or carry anything heavier than 10 pounds.  The Veteran used a cane and a TENS unit.  Pain medications included Methocarbamol and Hydrocodone.  The Veteran denied a history of back surgery and a history of flare-ups, and, she did not have any incapacitating episodes according to the VA definition; i.e. bed rest and treatment prescribed by a physician.  The Veteran was able to perform activities of daily living such as feeding herself, dressing herself, and taking care of her personal hygiene.  She could prepare meals, clean the house, drive, shop for groceries, do laundry, and use the computer.  She was able to perform her occupational duties, which primarily involve using a computer, although she does get other co-workers to help her with heavy file lifting when necessary.  

On musculoskeletal examination, strength was 5/5 bilaterally in both lower extremities.  Ambulation/gait was normal, and there was no difficulty with walking; and no assistive devices were used.  On neurological examination, cranial nerves 2-12 were grossly intact.  Reflexes were 2+ biceps, patellar and Achilles bilaterally.  Plantar reflexes were downgoing bilaterally.  There was slight decrease in sensation in the right lower extremity stocking glove distribution.  On examination of the spine, the Veteran had vertebral tenderness in the low mid thoracic to lumbar area.  Range of motion of the thoracolumbar spine was measured using a goniometer.  Forward flexion was from 0-76 degrees with terminal pain at 76 degrees; 0-76 degrees a second time with terminal pain at 76 degrees; and, 0-80 degrees a third time with terminal pain at 80 degrees.  There was no fatigue, weakness, lack of endurance or incoordination with repeated testings, and no additional loss of joint function or motion with use due to pain with repeated testing.  Extension was 0-45 degrees with terminal pain at 45 degrees.  Measured a second time, extension was from 0-46 degrees with terminal pain at 46 degrees.  Measured a third time, extension was 0-50 degrees with terminal pain at 50 degrees.  There was no fatigue, weakness, lack of endurance or incoordination with repeated testing, and no additional loss of joint function or motion with use due to pain with repeated testing.  

Right lateral flexion was 0 to 40 degrees with pain throughout motion.  Measured a second time, right lateral flexion was 0-44 degrees with pain throughout motion.  Measured a third time, right lateral flexion was 0-50 degrees with pain throughout motion.  There was no fatigue, weakness, lack of endurance or incoordination with repeated testings, and no additional loss of joint function or motion with use due to pain with repeated testings.  

Left lateral flexion was 0-46 degrees with pain throughout motion.  Measured a second time, left lateral flexion was 0-49 degrees with pain throughout motion.  Measured a third time, left lateral flexion was 0-50 degrees with pain throughout motion.  Again, there was no fatigue, weakness, lack of endurance or incoordination with repeated testings, and no additional loss of joint function or motion with use due to pain or with repeated testings.  

Right and left lateral rotation measured 0-30 degrees times three, with no pain on motion.  Additionally, there was no fatigue, weakness, lack of endurance or incoordination with repeated testings, no additional loss of joint function or motion with use due to pain with repeated testings.  

A lumbar spine series revealed 5 lumbarized vertebra.  Alignment was maintained.  Disc spaces were preserved.  The pedicles and S1 joints appeared intact.  The impression was negative views of the lumbar spine.  Similarly, x-rays of the thoracic spine were negative.  Alignment was normal, the osseous structures appeared intact, pedicles were preserved, and no paraspinous masses were seen.  

The final diagnosis on examination was lumbar spine strain.  The examiner specifically noted that the Veteran's disability was best characterized as "strain."  She did not have a history of incapacitating episodes, and she did not have degenerative changes on x-ray.  Additionally, the examiner specifically noted that the Veteran did not have a separate neurologic component to her service-connected lumbar spine condition.  The examiner explained that she had a right-sided sciatica type pain that was part of her lumbar spine condition.  The examiner further explained that she had a nearly normal neurologic examination with the exception of slight decrease in sensation in a stocking glove distribution; however, and significantly, the examiner noted that the Veteran had an underlying diagnosis of diabetes mellitus, and indicated that diabetes mellitus caused sensory loss in that distribution.  

An August 2010 VA report notes that a VA physician requested a VA radiologist to interpret an outside magnetic resonance imaging (MRI) study of the Veteran's lumbar spine.  The radiologist noted that the magnetic resonance imaging (MRI) study revealed mild lumbar spine spondylosis with no evidence of a focal soft disk herniation or significant spinal canal or neuroforaminal stenosis.

In light of the MRI, the Veteran was afforded another VA examination in December 2010.  The examiner noted that the Veteran had no problems carrying out her work, and had not been off work for any unreasonable period of time.  Regarding activities of daily living, she could dress and undress herself.  She could handle her food and toilet.  She could walk a mile and lift 10 pounds.  She reportedly used a cane occasionally, but did not use one on the day of the examination.  She did not use a brace or other assistive device.  The Veteran reported difficulty with bending forward to clean her bathtub and indicated that she was unable to stand for long periods of time.  She could only stand for 5 to 10 minutes at a time and then she had to either move or sit down.  She also reported having trouble sitting for periods longer than 30 minutes, although the examiner noted that the Veteran had no trouble sitting for the examination which took 45 minutes to an hour.  She reported pain down the right side of the leg to the back of the knee from time to time, perhaps once per week.  Sometimes the pain went down to the foot, perhaps once per month.  Normally, the pain was in the middle of the back and in the right buttock.  Aggravating factors included excessive movement, walking for a long period of time, or making sudden movements in the back.  Relieving factors were sitting down to rest; thus, the examiner made a point to note that according to the Veteran, she had discomfort if she sits down for 30 minutes or more, but then also sits down to rest.  Lying down relieved the pain.  

On examination, she did not appear to be in pain.  She walked without a limp, was able to walk on tiptoes and heels.  Limb lengths were equal.  Examination of the back revealed that she had maintained her lumbar lordosis.  She had no tenderness in the back.  Examination revealed no signs of inflammation such as redness, swelling or heat.  Range of motion of the lumbar spine was forward flexion of 0-90 degrees, extension of 0-30 degrees, right and left lateral flexion of 0-30 degrees, lateral rotation to the right and left of 0-30 degrees.  These were normal ranges of motion.  The ranges of motion were done three times and there was no evidence of pain, fatigue, weakness, lack of endurance, instability or incoordination with repeated testings.  There was no additional loss of joint function or motion with use due to repeated testings.  Straight leg raising was 90 degrees on each side. Knee and ankle reflexes were 2+ and equal.  The Veteran had 5/5 power in both lower extremities to include ankle dorsiflexion and plantar flexion and no loss of sensation in the lower extremities.  

X-rays of the lumbar spine were done on the day of the examination and were normal.  The examination also noted that the x-rays studies from January 2010 and 2006 were also normal.  The examiner also noted the outside magnetic resonance imaging (MRI), done on July 30, 2010, and read by a VA examination in August 2010.  That report revealed that there was some disk bulging, but the examiner specifically indicated that this would be considered normal in a person of the Veteran's age.  There was no evidence of spinal stenosis or neural foraminal impingement.  

The examiner noted that although service connection was established for the Veteran's back disability, her examination was normal, her x-rays and magnetic resonance imaging (MRI) report were normal for a person of her age.  The examiner did note that the Veteran complained of pain going down her right leg.  The examiner also noted, however, that there was no evidence of flare-ups or incapacitating episodes during the previous 12 month period.  The diagnosis was lumbar strain.  The examiner specifically indicated that intervertebral disc syndrome was NOT present.  Additionally, the examiner indicated that there was no evidence of neurological involvement, no incapacitating episodes, no evidence of ankylosis, no flare-ups and no bowel or bladder impairment.

In a May 2011 addendum to the December 2010 examination report, the examiner indicated that he reviewed the Veteran's claims file and reiterated the same findings from the earlier examination in December 2010.  The examiner specifically noted that there was no change in his diagnosis based on a review of the claims file.  The Board finds that the 2010 examinations were adequate as they were based on a review of the history, a physical examination and as sufficient information was provided such that the Board could render an informed determination.

When seen by VA in April 2011 for a physical medicine rehabilitation consult, she reported sharp, burning pain that was a 5 out of 10.  Her strength was 5/5 throughout the extremities, sensation was intact to pin prick and light touch in the lower extremities and deep tendon reflexes were 1+ and symmetric.  The assessment was mechanical low back pain.
 
Finally, in a statement submitted in June 2011, the Veteran reported that she is unable to stand for more than 5 minutes without experiencing sharp pains in her lower back down the right leg into the thigh.  The Veteran also reported that her back became weak and tired, with aching and sharp pains that felt like a spider web going down her right leg.  The Veteran also reported muscle spasm on repetitive use, reaching upward, and with quick movements.  These cause an excruciating pain in the back and on the right side.  The Veteran also reported fatigue and weakness.  The Veteran reported constant pain, which becomes worse with prolonged walking.  The Veteran continued to report intense pain down the right leg, into the foot.  

Although the Veteran is certainly competent to report her symptoms, as noted above, her complaints appear to be somewhat exaggerated when compared with the objective and subjective findings on examinations, x-rays, and magnetic resonance imaging (MRI) reports.  VA examinations in December 2000, February 2006, January 2010, and December 2010 along with the May 2011 addendum, all show that the Veteran has a lumbar strain, without evidence of arthritis or disc disease.  Although the examiner in February 2006 noted questionable radiculopathy based on history and examination, and possible neurological involvement, these findings were clearly preliminary, and stated without any supporting rationale.  Additionally, the examiner noted a review of the Veteran's claims file, yet he failed to address the Veteran's diabetes at it may have related to the Veteran's lower extremity sensory deficits.   The outpatient treatment records reflect treatment for diabetes prior to the February 2006 examination report.  Moreover, the findings on the February 2006 examination were rebutted by subsequent examination reports and radiological evidence.  There is no doubt that the Veteran has radiating pain in her right lower extremity, but the evidence does not support a finding that this pain warrants a separate rating for neurological involvement.  As the examiner explained, the sciatia type pain is part of the orthopedic pathology, and not of a separate neurologic nature.  The overall disability picture overwhelmingly supports a finding that there is no separate neurological abnormality as a result of the Veteran's service-connected back disability.  

Thus, based on the revised criteria, the Veteran does not meet the criteria for the assignment of the next higher 40 percent rating, and the service-connected mechanical low back pain, best characterized as "strain" does not meet the criteria for the assignment of a separate compensable disability rating based on any neurological component.  In order to meet the next higher, 40 percent rating under the General Rating Formula, the evidence would have to demonstrate forward flexion of the lumbar spine limited to 30 degrees, or ankylosis of the entire spine.  Neither of these have been shown, or more nearly approximated, since the new regulations became effective.  Likewise, under the old regulations, a rating in excess of 20 percent is not for application.  Although the Veteran maintains that her disability is severe, the objective findings do not support the Veteran's complaints.  

Although the evidence in 2006 showed the possibility of a neurological component, i.e., sciatica with pain radiating into the legs, those findings, as noted above, are contradictory to other evidence of record, and are outweighed by the subsequent findings, which are supported by a full rationale, objective evidence, and a review of the claims file, which shows treatment for diabetes as early as 2005.  The most recent examiner specifically addressed pertinent questions applicable to this appeal, such as whether or not the Veteran had a diagnosis of intervertebral disc syndrome and whether a separate rating was warranted based on neurological impairment.  The Veteran has not been diagnosed with intervertebral disc syndrome, and the veteran's incapacitating episodes are not accompanied by a doctor's prescription for bed rest.  Furthermore, the doctor in June 2010, who reviewed the entire claims file in conjunction with the examination, specifically indicated that the Veteran did not have a separate neurological component to her service-connected lumbar spine condition.  The examiner acknowledged the Veteran's complaints of a slight decrease in sensation in a stocking glove distribution; however, the examiner also noted that this type of sensory loss was caused by diabetes, which the Veteran did have.  

To be sure, the issue was addressed again in December 2010, and this examiner also reiterated that the Veteran did not have any neurological component associated with the service-connected back strain.  Thus, a rating in excess of 20 percent is not assignable under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006), and a separate compensable rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 or other applicable diagnostic codes pertaining to neurological abnormality affecting a lower extremity.  

The Veteran has complained of more frequent, and more severe, flare-ups in recent years and the medical evidence shows additional limitation of motion; however, the evidence does not show that the Veteran's lumbar spine disability has risen to the level of severe.  In other words, although the Veteran reports that her overall disability picture has worsened, the objective findings do not demonstrate that the criteria for the next higher rating of 40 percent are met under either the old, or the revised criteria, at any time during the appeal period.  As noted above, the VA examiners have pointed out that x-rays have all been normal, and the most recent magnetic resonance imaging (MRI) was normal for the Veteran's age.  Significantly no objective radiographic image, scan or magnetic resonance imaging (MRI) shows any nerve root impingement, thereby refuting any subjective finding of questionable radiculopathy.  This also supports the January 2010 examiner's finding that any sensory deficit is due to the diabetes.  The objective findings do not show nerve root impingement, arthritis, or disc disease.  

Likewise, as limitation of flexion has never been shown to be less than 45 degrees at any time during the pendency of this appeal, even with consideration of pain to include on use and other factors such as weakness and fatigability; and ankylosis has never been demonstrated, a rating in excess of 20 percent is not assignable under the General Rating Formula.  The Board notes that, prior to the regulatory changes of 2003, there was no specific measure of the range of motion of the lumbar spine included in the regulations used to evaluate disabilities of the spine.  However, range of motion measurements were added with the September 2003 change in regulations.  See Plate V, 38 C.F.R. § 4.71a (2011).  While the substantive change in regulations from September 2003 cannot be used to evaluate the veteran's level of disability prior to the change, the range of motion measurements from Plate V are instructive in understanding the given range of motion measurements and how they relate to the terms used in the earlier rating criteria-"slight," "moderate," or "severe."  In this case, severe limitation of motion is not shown as flexion was limited at its worst to 45 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, right lateral flexion to 20 degrees, left lateral rotation to 20 degrees and right lateral rotation to 15 degrees.  The combined range of motion is above 120 degrees.  While she did have pain throughout the ranges of motion, there was no additional limitation of motion, to include on repeated use, due to factors such as pain and fatigue.  In light of the pain experienced by the Veteran on use and during flare-ups, the currently assigned 20 percent evaluation is warranted under the old and new regulations.  However, a higher evaluation is not warranted as the evidence does not show a more limited range of motion.   

In addition, severe lumbosacral strain is not shown.  Although she did have lordosis, there was no evidence of listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of motion of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, narrowing or irregularity of joint space, or abnormal mobility on forced motion.  Again, intervertebral disc syndrome is not shown by the competent and most probative evidence of record.  

Thus, the criteria are not met or approximated for the assignment of a rating in excess of 20 percent for the service-connected lumbar spine disability at any time during the period of time covered by her claim for an increased rating, and the criteria for an assignment of a separate compensable rating for neurological impairment are not met.  The preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's service-connected residuals of a lumbar spine disability at any time during the appeal period.  In reaching this decision the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected back disability, specifically daily pain, is contemplated by the rating criteria.  The schedular rating criteria specifically contemplates painful motion, muscle spasm, and limited motion, including due to such factors such as pain, weakness, and guarding (38 C.F.R. §§ 4.40 , 4.45).  In this case, comparing the Veteran's disability level and symptomatology of the back to the rating schedule, the degree of disability of each throughout the entire appeal period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the low back, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating, in excess of 20 percent for the service- connected low back pain is denied.


REMAND

The Veteran is also seeking entitlement to service connection for a chronic sinus disorder.  This issue was denied by the Board in July 2007.  The basis for the denial was there was no evidence of a chronic sinus disorder in service and no post-service chronic sinus disorder.  A VA examiner determined that the Veteran had been treated for acute sinusitis, both in service and after, in February 2006.

Since the July 2007 decision was issued, additional evidence has been added to the record, including evidence that the Veteran suffers from a chronic sinusitis condition.  Recent VA treatment records show that the Veteran's sinusitis was described as "chronic" on the problem list in 2008.  Significantly, a September 2008 VA computerized tomography (CT) of the sinus and face reveals an impression of very mild chronic sinusitis.  

In light of these findings, the matter was remanded in October 2010 to afford the Veteran a VA examination to obtain a nexus opinion as to whether the Veteran's current chronic sinusitis had its onset in service or was otherwise related to service.  

That examination was held in March 2011 and an addendum to that examination was prepared in September 2011.  The examiner indicated a review of the claims file, but never mentioned the September 2008 computerized tomography (CT) scan which revealed a diagnosis of chronic sinusitis.  Instead, the examiner indicated that the Veteran had a long history of migraines, rhinitis and hay fever.  The examiner also noted that the Veteran's most recent sinus x-ray was normal, and, in March 2011, noted that the Veteran had a number of computerized tomography (CT) scans with the last one being normal with no evidence of chronic sinusitis.  With those findings, the examiner opined, the diagnosis of chronic sinusitis was not established.  In September 2011, the examiner concluded that there was no active sinus disease or any past history of chronic sinus disease, according to the record.  

Again, the examination of March 2011 and the follow-up addendum of September 2011 failed to address the September 2008 computerized tomography (CT) scan which clearly established a current diagnosis of chronic sinusitis.  It is not clear how this was missed if the claims file was reviewed; but given that the objective findings on computerized tomography (CT) scan do show a diagnosis of chronic sinusitis, albeit only mild in degree at that time, the March 2011 examination and September 2011 addendum are not adequate because they are based on inaccurate medical evidence.  

Moreover, even if the Veteran does not currently have a diagnosis of chronic sinusitis, she certainly did so in September 2008, at the time the computerized tomography (CT) scan of her sinuses was performed.  Significantly, with regard to claims of service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In other words, the evidence must show either that the Veteran currently has the disability for which benefits are being claimed, or that she had that disability at some time during the pendency of the claim.  Here, although evidence of a current disability was not found during the most recent VA examination, the September 2008 computerized tomography (CT) scan provides objective findings of a diagnosis of chronic sinusitis during the course of the appeal; hence, there is evidence of a "current" disability during the appeal period in question.  Thus, there is still a requirement that an opinion be obtained as to the most likely etiology of this disability.

Finally, it is noted that the RO addressed in the June 2006 supplemental statement of the case whether the Veteran had a sinus condition that was secondary to the service-connected asthma.  The Veteran is also now service-connected for rhinitis.  On remand, the Veteran should be provided with notice concerning how to substantiate her claim for service connection on a secondary basis.  
Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran concerning how she can substantiate her claim for service connection for a sinus disorder as secondary to a service-connected disability pursuant to the Veterans Claims Assistance Act.

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file, all private treatment records identified by the Veteran regarding treatment for sinusitis that have not yet been obtained.

3.  Obtain and associate with the claims file all VA treatment records relevant to the claim of service connection for sinusitis on appeal that have not been previously secured.  

4.  After completion of #1 and #2 above, schedule the Veteran for VA otolaryngology examination, preferably by an ENT, in light of the nature of the claim, to determine the current nature and likely etiology of the Veteran's chronic sinusitis.  In so doing, the examiner should provide an opinion as to whether the diagnosed chronic sinusitis noted on the September 2008 VA computerized tomography (CT) scan, is at least as likely as not (a 50 percent or greater likelihood) related to active service, to include whether the in-service acute bouts of sinusitis represent the onset of the current chronic condition.  The examiner should also opine as to whether is it at least as likely as not (a 50 percent or greater likelihood) that such disability was caused by OR aggravated by (worsened), the service-connected rhinitis or asthma.  A complete rationale should accompany all opinions expressed.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated x-rays and laboratory tests should be completed.  

5.  Readjudicate the Veteran's claim of service connection for sinusitis on appeal.  Specifically consider whether the Veteran has chronic sinusitis that had its onset during service, is otherwise related to service, or is secondary to or aggravated by the service-connected rhinitis, taking into consideration the provisions of 38 C.F.R. § 3.310.  If the action taken is adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals	`

Department of Veterans Affairs


